DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PG Pub. No. US 2020/0294865 A1) in view of Cheng et al. (PG Pub. No. US 2019/0304848 A1, hereinafter referred to as ‘Cheng-848’).
Regarding claim 1, Cheng teaches a semiconductor device (¶ 0136 & fig. 3: 100N), comprising: 
a substrate (¶ 0013: 102, including portions 102N and 102P); 
a channel pattern (¶ 0015: 108N) stacked on the substrate (fig. 3: 108N stacked on substrate portion 102N), the channel pattern including semiconductor patterns (¶ 0015: patterns 108N comprise semiconductor material); and 
a gate electrode (¶ 0077- 0129: 146N/163N/168N) on the substrate (3: 146N/163N/168N disposed on substrate portion 102N), the gate electrode extending to cross the channel pattern (figs. 2X-1 & 3: 146N/163N/168N crosses 108N), 
the gate electrode including dielectric layers (¶ 0077: 146N), first work function adjusting patterns (¶ 0115, 0122 & fig. 2T-2: 152'N, comprised by gate electrode portion 163N), and second work function adjusting patterns (¶ 0118, 0122 & fig. 2T-02: 162N, comprised by gate electrode portion 163N), 
the dielectric layers enclosing the semiconductor patterns, respectively (¶ 0077 & fig. 2I-2: 146N enclose respective patterns 108N),
the first work function adjusting patterns enclosing the dielectric layers, respectively (¶ 0115 & fig. 2S-2: 152'N enclose respective 146N portions), and 
the second work function adjusting patterns enclosing the first work function adjusting patterns, respectively (¶ 0018 & fig. 2T-2: 162N enclose respective 152'N portions), and 
each corresponding one of the first work function adjusting patterns contacting a corresponding one of the second work function adjusting patterns enclosing the corresponding one of the first work function adjusting patterns, such that a discrete portion of the corresponding one of the second work function adjusting patterns wraps around an upper surface, a side surface, and a lower surface of a respective discrete portion of the corresponding one of the first work function adjusting patterns (fig. 2T-2: discrete portions of 162N wraps around an upper surface, a side surface, and a lower surface of a respective discrete portion of the corresponding one of 152'N).

However, Cheng does not teach the first work function adjusting patterns being formed of an aluminum-containing material.
Cheng-848 teaches a semiconductor device including p-type work function adjusting patterns (¶ 0046: 802, similar to 152'N of Cheng), wherein the p-type work function adjusting patterns comprise material selected from TiN and an aluminum-containing material, among others (¶ 0046: TiAlC).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first work function adjusting patterns of Cheng with the aluminum-containing material of Cheng-848, as a means to tune the threshold voltage of the resulting semiconductor device.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, aluminum-containing material is suitable to form the first work function adjusting patterns of Cheng, as evidenced by Cheng-848.

Regarding claim 3, Cheng in view of Cheng-848 teaches the semiconductor device of claim 1, wherein the first work function adjusting patterns include titanium aluminum carbide (TiAlC) (Cheng-848, ¶ 0046), and the second work function adjusting patterns include titanium nitride (TiN) (Cheng, ¶ 0092).

Regarding claim 4, Cheng in view of Cheng-848 teaches the semiconductor device of claim 3, wherein a content of oxygen (O) in the first work function adjusting patterns ranges from 0% to 30% (Cheng and Cheng-848 are silent to first work function adjusting patterns including oxygen, and therefore implicitly teach the first work function adjusting patterns have 0% oxygen).

Regarding claim 5, Cheng in view of Cheng-848 teaches the semiconductor device of claim 1, wherein a space between the semiconductor patterns ranges from 0 nm to 10 nm (Cheng, ¶ 0072: vertical space between 108N is less than 10 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the space of Cheng in view of Cheng-848, as a means to provide enough space to accommodate the gate electrode material, avoiding degradation of the performance (e.g. threshold voltage) of the semiconductor device (Cheng, ¶ 0073).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of a nm-scale space between semiconductor patterns is disclosed by Cheng in view of Cheng-848.  Accordingly, discovering the optimum or working range of “from 1 to 15 nm” involves only routine skill in the art.
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the range disclosed by Cheng (0-10 nm) overlaps the claimed range (1-15 nm), establishing a prima facie case of obviousness.

Regarding claim 6, Cheng in view of Cheng-848 teaches the semiconductor device of claim 1, wherein the semiconductor device does not include an oxide layer or a nitride layer between the first work function adjusting patterns and second work function adjusting patterns that are adjacent to each other (Cheng, fig. 2T-2 among others: 162N formed directly on 152'N).

Regarding claim 7, Cheng in view of Cheng-848 teaches the semiconductor device of claim 1, further comprising:
source/drain patterns (Cheng, ¶ 0050: 132N) on the substrate (Cheng, fig. 2X-1: 132N disposed on substrate portion 102N), the source/drain patterns being spaced apart from each other with the gate electrode therebetween (Cheng, fig. 2X-1: 146N/152'N/163N disposed between 132N), 
wherein the channel pattern connects the source/drain patterns to each other (fig. 2X-1: 108N connects 132N).

Regarding claim 8, Cheng in view of Cheng-848 teaches the semiconductor device of claim 7, further comprising: 
spacer patterns (Cheng, ¶ 0068: 142N) on the substrate, the spacer patterns being below each of the semiconductor patterns and spaced apart from each other with the gate electrode therebetween (Cheng, fig. 2X-1: 142N disposed below each 108N and vertically spaced apart by 146N/152'N/163N), wherein each of the spacer patterns is interposed between each of the source/drain patterns and the gate electrode (Cheng, fig. 2X-1: each 142N laterally interposed between each 132N and 146N/152'N/163N).

Regarding claim 24, Cheng in view of Cheng-848 teaches the semiconductor device of claim 1, wherein the semiconductor patterns of the channel pattern are stacked on top of each other and spaced apart in a vertical direction over the substrate (Cheng, fig. 3: 108N stacked on top of each other and spaced apart in a vertical direction over substrate portion 102N), the corresponding one of the first work function adjusting patterns and the corresponding one of the second work function adjusting patterns enclose a same one of the dielectric layers and a same one of the semiconductor patterns (Cheng, figs. 2T-2 & 3: corresponding 152’N and 162N enclose same portions of 146N and 108N), and the 

Regarding claim 25, Cheng in view of Cheng-848 teaches the semiconductor device of claim 1, wherein the semiconductor patterns of the channel pattern are stacked on top of each other and spaced apart in a vertical direction over the substrate (fig. 3: 108N stacked on top of each other and spaced apart in a vertical direction over substrate portion 102N), the gate electrode includes a conductive layer (¶ 0129: 168N) including a conductive material different from a material of the first work function adjusting patterns and a material of the second work function adjusting patterns (¶ 0129: 168N comprises material of 164N and 166N, which are different layers than 152’N and 162N), and a portion of conductive layer fills a space between two adjacent semiconductor patterns stacked on top of each other in the vertical direction among the semiconductor patterns of the channel pattern (figs. 2T-2 & 3 among others: portion of 168N fills gaps 141N between two adjacent 108N stacked on top of each other in the vertical direction).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cheng-848 as applied to claim 1 above, and further in view of Tsai et al. (PG Pub. No. US 2019/0371675 A1).
Regarding claim 2, Cheng in view of Cheng-848 teaches the semiconductor device of claim 1, comprising first work function adjusting patterns (Cheng, 152’N) and second work function adjusting patterns (Cheng, 162N, as modified to include the material of Cheng-848).

Tsai teaches semiconductor devices with multilayer work function tuning layers (¶¶ 0027-0028: 244, similar to 152’N and/or 162N of Cheng), wherein a work function of an aluminum-containing work function adjusting material is lower than a work function of a TiN work function adjusting material (¶ 0028: TiAlC, analogous to the material of 802 of Cheng-848, has a work function ranging between 3.9 eV and 4.3 eV, and TiN, analogous to the material of 162N of Cheng, has a work function ranging between 4.8 eV and 5.2 eV).  Tsai further teaches that p-type work function adjusting patterns include both aluminum-containing material and TiN (¶ 0028: in at least one embodiment, the work-function tuning layer 244 for p-FETs includes respective layers of TiAlN and TiN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the work functions of the first and second work function adjusting patterns, as a means to tune its work function value so that a desired threshold voltage (Vt) is achieved in the device that is to be formed in the respective region (Tsai, ¶ 0028). 

Claims 9, 11, 14-16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Tsai.
Regarding claim 9, Cheng teaches a semiconductor device (¶ 0138 & fig. 3 among others), comprising:
a substrate (¶ 0013: 102, including portions 102N and 102P); 
a first active structure (¶ 0017: 108N) and a second active structure (¶ 0017: 108P) on the substrate and spaced apart from each other (fig. 3: 108N and 108P spaced apart and disposed on portions of 102), each of the first active structure and the second active 
a first gate electrode (¶ 0077- 0129: 146N/163N/168N) crossing the first active structure (figs. 2X-1 and 3: 146N/163N/168N crosses 108N), 
the first gate electrode including a first dielectric layer (¶ 0077: 146N comprises a layer of dielectric material) enclosing the semiconductor patterns of the first active structure (¶ 0077 & fig. 2I-2: 146N enclose respective patterns 108N), a first work function adjusting pattern (¶ 0115, 0122 & fig. 2T-2: 152'N, comprised by gate electrode portion 163N) enclosing the first dielectric layer (¶ 0115 & fig. 2S-2: 152'N enclose respective 146N portions), and a second work function adjusting pattern (¶ 0118, 0122 & fig. 2T-02: 162N, comprised by gate electrode portion 163N) enclosing a discrete portion of the first work function adjusting pattern (¶ 0018 & fig. 2T-2: 162N enclose discrete portions of 152'N), 
the second work function adjusting pattern enclosing the discrete portion of the first work function adjusting pattern by wrapping around an upper surface, a side surface, and a lower surface of the discrete portion of the first work function adjusting pattern (fig. 2T-2: 162N wraps around an upper surface, a side surface, and a lower surface of the discrete portion of 152’N); and 
a second gate electrode (¶¶ 0077, 0091: 146P/152P) crossing the second active structure (figs. 2X-1 & 3: 146P/152P crosses 108P), the second gate electrode including a second dielectric layer (¶ 0077: 146P comprises a layer of dielectric material) enclosing the semiconductor patterns of the second active structure ¶ 0078 & fig. 2I-2: 146P enclose respective patterns 108P) and a third work function adjusting pattern (¶ 0091: 
a content of oxygen (O) in the first work function adjusting patterns ranges from 0% to 30% (Cheng is silent to first work function adjusting patterns including oxygen, and therefore implicitly teach the first work function adjusting patterns have 0% oxygen), and
the first work function adjusting pattern is in direct contact with the second work function adjusting pattern (fig. 2T-1 among others: 162N is in direct contact with 152’N).
Cheng further teaches the first work function adjusting pattern comprises p-type work function metal (¶ 0093: work function material 152N is a p-type work function metal), the second work function adjusting pattern comprises TiN (¶ 0120), and the first and second work function adjusting patterns are comprised by an n-type transistor (¶ 0136: 152’N and 162N comprised by n-type transistor 100N).
Cheng is silent to wherein the first work function adjusting patterns has a work function that is lower than a work function of the second work function adjusting patterns.
Tsai teaches semiconductor devices with multilayer work function tuning layers (¶¶ 0027-0028: 244, similar to 152’N and/or 162N of Cheng), wherein a work function of an aluminum-containing work function adjusting material is lower than a work function of a TiN work function adjusting material (¶ 0028: TiAlC has a work function ranging between 3.9 eV and 4.3 eV, and TiN has a work function ranging between 4.8 eV and 5.2 eV).  Tsai further teaches that work function adjusting patterns include both aluminum-containing material and TiN (¶ 0028: in at least one embodiment, the work-function tuning layer 244 for n-FETs includes respective layers of TiAlC and TiN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the work functions of the first and second work function adjusting patterns, as a means to tune 

Regarding claim 11, Cheng in view of Tsai teaches the semiconductor device of claim 9, comprising a first work function adjusting pattern (152’N) and a second work function adjusting pattern (162N).  Cheng further teaches the first work function adjusting pattern comprises p-type work function metal (¶ 0093: work function material 152N is a p-type work function metal), the second work function adjusting pattern comprises TiN (¶ 0120), and the first and second work function adjusting patterns are comprised by an n-type transistor (¶ 0136: 152’N and 162N comprised by n-type transistor 100N).
Cheng is silent to wherein the first work function adjusting pattern includes titanium aluminum carbide (TiAlC), and the second work function adjusting pattern includes titanium nitride (TiN).
Tsai teaches semiconductor devices with multilayer work function tuning layers (¶¶ 0027-0028: 244, similar to 152’N and/or 162N of Cheng), wherein the work function adjusting patterns for an n-type transistor include both aluminum-containing material and TiN (¶ 0028: in at least one embodiment, the work-function tuning layer 244 for n-FETs includes respective layers of TiAlC and TiN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the work function adjusting patterns of Cheng with the material of Tsai, as a means to tune the work function value so that a desired threshold voltage (Vt) is achieved in the device that is to be formed in the first device region (Tsai, ¶ 0028), enhancing device electrical performance (Tsai, ¶ 0001). 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Tsai is suitable to form the n-type transistor work function adjusting patterns of Cheng.

Regarding claim 14, Cheng in view of Tsai teaches the semiconductor device of claim 9, wherein a space between the semiconductor patterns of the first active structure and a space between the semiconductor patterns of the second active structure ranges from 0 nm to 10 nm (Cheng, ¶ 0072: vertical space SN between 108N and vertical space SP between 108P are each less than 10 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the space of Cheng in view of Tsai, as a means to provide enough space to accommodate the gate electrode material, avoiding degradation of the performance (e.g. threshold voltage) of the semiconductor device (Cheng, ¶ 0073).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of a nm-scale space between semiconductor patterns is disclosed by Cheng.  Accordingly, discovering the optimum or working range of “from 1 to 10 nm” involves only routine skill in the art.
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the range disclosed by Cheng (0-10 nm) overlaps the claimed range (1-10 nm), establishing a prima facie case of obviousness.

Regarding claim 15, Cheng in view of Tsai teaches the semiconductor device of claim 9, wherein the first active structure and the first gate electrode constitute a first transistor of n-type (Cheng, ¶ 0136: 100N comprises an n-type semiconductor device), and the second active structure and the second gate electrode constitute a second transistor of p-type (Cheng, ¶ 0108: 100P comprises a p-type semiconductor device).

Regarding claim 16, Cheng in view of Tsai teaches the semiconductor device of claim 9, further comprising: 
source/drain patterns (Cheng, ¶ 0050: 132N, 132P) on the substrate (Cheng, fig. 2X-1: 132N and 132P disposed on portions of substrate 102), the source/drain patterns being spaced apart from each other with the first gate electrode or the second gate electrode therebetween (Cheng, fig. 2X-1: 146N/152'N/163N disposed between 132N, 146P/152P disposed between 132P), 
wherein each of the semiconductor patterns of the first active structure and the second active structure connects the source/drain patterns to each other (Cheng, fig. 2X-1: 108N connects 132N, 108P connects 132P).

Regarding claim 26, Cheng in view of Tsai teaches the semiconductor device of claim 9, wherein the semiconductor patterns of the first active structure are stacked on top of each other and spaced apart in a vertical direction over the substrate (Cheng, fig. 3: 108N stacked on top of each other and spaced apart in a vertical direction over substrate portion 102N), a corresponding one of the first work function adjusting patterns and a corresponding one of the second work function adjusting patterns enclose a same one of the semiconductor patterns in the first active structure (Cheng, figs. 2T-2 & 3: corresponding 152’N and 162N enclose same portion of 108N), and the corresponding one of the first one of the first work function adjusting patterns and the corresponding one of the second work function adjusting patterns both extend between two adjacent semiconductor patterns stacked on top of each other in the vertical direction among the semiconductor patterns of the first active structure (Cheng, figs. 2T-2 & 3: corresponding 152’N and 162N both extend laterally between two adjacent semiconductor patterns 108N stacked on top of each other in the vertical direction).

Regarding claim 27, Cheng in view of Tsai teaches the semiconductor device of claim 9, wherein the semiconductor patterns of the first active structure are stacked on top of each other and spaced apart in a vertical direction over the substrate (Cheng, fig. 3: 108N stacked on top of each other and spaced apart in a vertical direction over substrate portion 102N), the first gate electrode includes a conductive layer (Cheng, ¶ 0129: 168N) including a conductive material different from a material of the first work function adjusting pattern and a material of the second work function adjusting pattern (Cheng, ¶ 0129: 168N comprises material of 164N and 166N, which are different layers than 152’N and 162N), and a portion of conductive layer fills a space between two adjacent semiconductor patterns stacked on top of each other in the vertical direction among the semiconductor patterns of the first active structure (Cheng, figs. 2T-2 & 3 among others: portion of 168N fills gaps 141N between two adjacent 108N stacked on top of each other in the vertical direction).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Tsai as applied to claim 9 above, and further in view of Zhang et al. (PG Pub. No. US 2020/0273710 A1).
Regarding claims 12-13, Cheng in view of Tsai teaches the semiconductor device of claim 9, comprising a third work function adjusting pattern (Cheng, 152P).  Cheng in view of Tsai further teaches the third work function adjusting pattern comprises TiN (Cheng, ¶ 0093: in at least one embodiment, 152P comprises TiN), is comprised by a p-type transistor (Cheng, ¶ 0108: 152P comprised by p-type transistor 100P), the semiconductor device tuned to have ultra-low threshold voltage (Cheng, ¶ 0011).
Cheng in view of Tsai does not teach wherein the third work function adjusting pattern includes titanium oxynitride (TiON) or includes a multi-layered structure including titanium oxynitride (TiON) and titanium nitride (TiN), wherein a content of oxygen (O) in the third work function adjusting pattern ranges from 30% to 60%.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third work function adjusting pattern of Cheng in view of Tsai with the oxygen concentration of Zhang, as a means to alter the threshold voltage of the nanosheet device to provide a super low threshold voltage (Zhang, ¶ 0045), providing the desired threshold voltage property of Cheng.
Furthermore, arriving at the claimed range of “from 30% to 60%” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of adjusting oxygen concentration in a work function layer to control/alter a p-type FET threshold voltage are disclosed by Zhang.
 
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
1. Regarding the Applicants argument stating:
“Cheng '865 would not lead a person of ordinary skill in the art to make such a modification. Paragraph [0093] of Cheng '865 explains the work function material 152N and 152P must be a p-type material, such as TiN, to tune the threshold voltage of the resulting p-type semiconductor device. Paragraph [0131] of Cheng '865 teaches TiAlC is an n-type material, not a p-type material, so a person of ordinary skill in the art would not modify Cheng '865 in view of Cheng '848 to use n-type TiAlC for the p-type TiN 152'N layer ("first work function adjusting pattern") in Cheng '865. In FIG. 2M-1 of Cheng '865, layers 152N and 152P are formed together so a person of ordinary skill in the art would not form 152N/152P separately to have different materials.”
The Examiner respectfully disagrees.  
In ¶ 0093, Cheng-865 merely teaches that the work function materials 152N and 152P are a p-type material.  Although ¶ 0131 of Cheng-865 teaches that TiAlC is an n-type metal, Cheng-848 discloses that TiAlC is a p-type material (¶ 0046: “P-type work function materials include compositions such as…TiAlC…”).  Further, the Examiner asserts that metals are not inherently n-type or p-type, but rather provide a means for adjusting work functions of n-type and p-type devices.  For example, Liao et al. (PG Pub. No. US 2018/0019242 A1) teaches that aluminum-containing work function materials, including the TiAlC of Cheng-865 and Cheng-848, are suitable for use in both n-type and p-type devices (¶ 0038: For the N-type FETs 116, 118, one or more of TaN, TaAlC, TiN, TiC, Co, TiAl, HfTi, TiSi and TaSi is used as the work function adjustment layer, and for the P-type FETs 112, 114, one or more of TiAlC, Al, TiAl, TaN, TaAlC, TiN, TiC and Co is used as the work function adjustment layer).  Accordingly, the TiAlC of Cheng-848 is suitable for use to adjust the work function in the p-type device of Cheng-865.  As noted in the rejection above, a person of ordinary skill in the art would be motivated to modify Cheng-865 with the TiAlC of Cheng-848 as a means to tune the threshold voltage of the resulting semiconductor device.  Further, since TiAlC is suitable for use as a work function in both n-type and p-type devices, as evidenced by Liao, layers 152N and 152P of Cheng-865 may be formed together using the TiAlC of Cheng-848.

2. Regarding the Applicants argument stating:
“A person of ordinary skill in the art would not modify Cheng '865 as suggested in the Examiner's rejection of claims 10-11, by replacing the p-type TiN layer 152 'N with n-type TiAlC, because TiAlC is not suitable for the purpose (i.e., p-type tuning) of the work function layer 152'N in Cheng '865. Paragraph [0028] of Tsai and paragraph [0131] of Cheng '865 teach TiAlC is an n-type material, not a p-type material, so a person of ordinary skill in the art would not modify Cheng '865 [in view of Cheng '848] to use n-type TiAlC for the p-type TiN 152'N layer ("first work function adjusting pattern") in Cheng '865.”
The Examiner respectfully disagrees.  As noted in the rejection above, Tsai teaches that TiAlC has a lower work function than TiN.  Both Cheng-848 and Liao teach that TiAlC is suitable to tune the work function of a p-type transistor.  Further, Lioa explicitly teaches that one or more of TiN and TiAlC may be used as work function layers of n-type and p-type FETs (¶ 0038).  Accordingly, the TiAlC of Tsai is suitable for use as a work function layer in the p-type device of Cheng-865.

For the reasons above, the Applicant’s arguments are not persuasive, and the 35 USC § 103 rejections of claims 1 and 9, and their dependents, are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maeda et al. (PG Pub. No. US 2019/0355719 A1) teaches that work function materials, including the TiAlC of Cheng-865, Cheng-848, and Tsai, are suitable for use in both n-type and p-type devices (¶ 0081: n-type work-function control material may include titanium aluminum carbide (TiAlC), and ¶ 0095: p-type work-function control material may include TiAlC).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894